CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is entered into this 15th day of
February, 2011 (“Effective Date”) by and between Floridian Financial Group, Inc.
(the “Company”) and John D. Waters (“Consultant”).

 

WHEREAS, the Company has a vacancy in a position of Executive Vice President and
Chief Financial Officer (“CFO”) and the Company is undertaking efforts to fill
the position of CFO on a permanent basis; and

 

WHEREAS, the Company desires to retain the services of the Consultant to serve
as Interim CFO until such time as the Company has retained the services of a
permanent CFO; and

 

WHEREAS, the Consultant is willing to serve as Interim CFO of the Company and
the Company desires to retain the Consultant as Interim CFO, all in accordance
with the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the covenants and terms contained in this
Agreement as set forth herein and of the mutual benefits accruing to Company and
to the Consultant from the consulting relationship to be established between the
parties as set forth in the terms of this Agreement, the Company and the
Consultant, intending to be legally bound, hereby agree, as follows:

 

1.

Consulting Relationship

 

The Company hereby retains Consultant, and Consultant hereby agrees to be
retained by Company, as a Consultant, with such duties and responsibilities set
forth at Section 2 herein during the Term (as defined in Section 5) of this
Agreement.

 

2.

Consulting Service

 

Consultant agrees that during the Term of this Agreement:

 

 

A.

Consultant will devote his reasonable best efforts to such position as
consultant, and he will perform such duties and furnish advice and assistance to
the Company from time to time as requested by the Company’s Chief Executive
Officer (“CEO”). During the Term of this Agreement, the Consultant shall serve
as the Interim CFO on a full time basis. The Consultant also shall serve as
Interim CFO of any subsidiaries of the Company as designated by the CEO;

 

 

B.

Consultant may be an employee, officer or director of other companies or
entities and may provide consulting services for other companies or
organizations; provided that such activities do not conflict with the services
and activity that the Consultant is rendering to the Company or any of its
subsidiaries or the services or activities of the Company and its subsidiaries;

 

--------------------------------------------------------------------------------



 

C.

Consultant shall be available to render such consulting services to the Company
under this Agreement during the Term of this Agreement. Consultant shall not be
obligated to render any services under this Agreement during such period when he
is unable to do so due to illness, disability or injury, subject to the terms of
Section 5(B) hereof;

 

 

D.

Consultant shall not enter into agreements or make commitments on behalf of the
Company, other than those directly associated with the duties of CFO, without
prior written consent or approval of the CEO;

 

 

E.

Consultant shall render services pursuant to this Agreement at the Company’s
office in Lake Mary, Florida, or such other offices as designated by the CEO
from time to time;

 

 

F.

The Company acknowledges and agrees that service by the Consultant as Interim
CFO pursuant to this Agreement shall not disqualify the Consultant from being
considered an independent director following the provision of services as
Interim CFO pursuant to this Agreement;

 

 

G.

The Company acknowledges and understands that the Consultant has already
scheduled vacation time in April, July and August 2011 where the Consultant will
not be at the Company, and may take periodic trips to the Consultant’s residence
in Pennsylvania as coordinated with the CEO from time to time.

 

3.

Compensation

 

 

A.

The Company agrees to pay Consultant for his services performed under this
Agreement, a monthly retainer of $11,083 (and pro-rated for any partial month)
during the Term of this Agreement, payable monthly in advance on the first day
of each month. The Consultant also shall be entitled to receive the same health
insurance benefits afforded by the Company to its full time employees. The
Consultant will receive remuneration for services as a director of the Company
for such time that he may be serving in such capacity commensurate with the
remuneration received by other non-employee directors of the Company.
Remuneration received as a non-employee director shall not be in lieu of or
reduce any remuneration otherwise due under this Agreement. Any compensation
received under this Agreement shall not impact any compensation being received
or that may be received in the future related to the Consultant’s prior service
as an employee of the Company.

 

2

--------------------------------------------------------------------------------



 

B.

The Company hereby agrees to reimburse the Consultant for all reasonable
expenses incurred by the Consultant on behalf of and with the consent of the
CEO, provided that the Consultant shall furnish appropriate documentation of
such expenses and receives prior approval of such expenses.

 

 

C.

The Company shall furnish the Consultant while he serves as Interim CFO with the
use of an automobile for commuting from the Consultant’s home to the Company’s
Lake Mary, Florida office.

 

4.

Other Conditions

 

Consultant shall have no supervisory authority over any employee or officer of
Company.

 

5.

Term and Termination

 

The term of this Agreement shall begin on February 15, 2011, with the assumption
of the CFO responsibilities commencing upon the departure of the Company’s
current CFO on March 3, 2011, and shall continue until terminated in accordance
with the provisions set forth below (“Term”).

 

 

A.

Termination for Cause. The Company may terminate this Agreement at any time for
“Just Cause;” provided, that after any such termination for “Just Cause,” the
Company shall no longer be obligated to comply with the provisions of Section
3(A) hereof for the balance of the Term. Termination for “Just Cause” shall be
defined as: (i) If the Consultant shall have engaged in conduct involving fraud,
deceit, personal dishonesty, or breach of fiduciary duty; (ii) If the Consultant
shall have violated any banking law or regulation, memorandum of understanding,
cease and desist order, or other agreement with any banking agency having
jurisdiction over the Company which, in the judgment of the Board, has adversely
affected, or may adversely affect, the business or reputation of the Company as
determined by the Board; (iii) If the Consultant shall have become subject to
continuing intemperance in the use of alcohol or drugs which has adversely
affected, or may adversely affect, the business or reputation of the Company as
determined by the Board; (iv) If the Consultant shall have filed, or had filed
against him, any petition under the federal bankruptcy laws or any state
insolvency laws; or (v) If any banking authority having supervisory jurisdiction
over the Company, or its subsidiaries, initiates any proceedings against the
Consultant.

 

 

B.

Disability or Death. In the event of the disability or death of the Consultant,
the Consultant (or his surviving spouse, if any, and otherwise his estate) this
Agreement shall terminate and neither party shall have any obligation to the
other thereafter.

 

 

C.

Hiring of Permanent CFO. This Agreement shall terminate and neither party shall
have any obligation thereafter upon the issuance by the Company to the
Consultant of 30 days prior written notice that the Company has retained a
permanent CFO, in which event this Agreement shall terminate following such
30-day period, or such other period as needed by the Company to facilitate a
smooth transition.

 

3

--------------------------------------------------------------------------------



Upon termination of this Agreement, the Company and the Consultant will
reinstate the previous Consultant Agreement dated May 1, 2010, between the
Company and the Consultant.

 

6.

Nondisclosure of Confidential Information.  

 

In carrying out the Company’s business, the Consultant will be privy to
confidential or proprietary information about the Company, its subsidiaries,
their customers, and suppliers. The Consultant agrees to maintain the
confidentiality of all such information so entrusted to him except when
disclosure is authorized or legally mandated. Confidential or proprietary
information of the Company and its subsidiaries includes any non-public
information that would be harmful to the Company or its subsidiaries upon its
disclosure or useful or helpful to competitors if disclosed. Confidential and
proprietary does not include information that is already publicly available
other than through a breach by the Consultant of the terms of this Agreement.

 

7.

Complete Agreement

 

This Agreement shall represent the complete Agreement between Company and
Consultant concerning the subject matter hereof and supersedes all prior
agreements or understandings, written or oral. No attempted modification or
waiver of any of the provisions hereof shall be binding on either party unless
made in writing and signed by both Consultant and Company.

 

8.

Notices

 

Any notice required or permitted to be given hereunder shall be in writing and
shall be effective three business days after it is properly sent by registered
or certified mail, if to the Company to the CEO at the administrative offices of
the Company, or if to Consultant to the address set forth beneath his signature
to this Agreement, or to such other address as either party may from time to
time designate by notice.

 

9.

Assignability

 

This Agreement may not be assigned by either party without the prior written
consent of the other party, except that no consent is necessary for the Company
to assign this Agreement to a corporation succeeding to substantially all the
assets or business of the Company whether by merger, consolidation, acquisition
or otherwise. Any successor corporation shall remain responsible for the duties
and obligations of the Company, including the continuation of the payments due
to the Consultant for the period through the end of the Term as detailed at
Section 3.A, herein. This Agreement shall be binding upon Consultant, his heirs
and permitted assigns and the Company, its successors and permitted assigns.

 

4

--------------------------------------------------------------------------------



10.

Governing Law.

 

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the United States where applicable and
otherwise by the substantive laws of the State of Florida.

 

11.

Section 409A Compliance.

 

A.        Notwithstanding anything herein to the contrary, the Company shall
make reasonable efforts to administer the Agreement and make payments hereunder
in a manner that is not deemed to be contrary to the requirements set forth at
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
regulations and notices promulgated thereunder such that any payments made would
result in the requirement for the recipient of such payments to pay additional
interest and taxes to be imposed in accordance with Section 409A(a)(1)(B) of the
Code; provided, however, the Company shall not have any responsibility to the
Consultant or any beneficiary(ies) with respect to any tax liabilities that may
be applicable to any payments made under the Agreement, whether such tax
liabilities are applicable to compliance with Section 409A of the Code or
otherwise.

 

B.        If any provision of the Agreement shall be determined to be
inconsistent with the requirements of Section 409A of the Code, then, the
Agreement shall be construed, to the maximum extent possible, to give effect to
such provision in a manner consistent with Section 409A of the Code, and if such
construction is not possible, as if such provision had never been included.

 

C.        “Termination of Service” as a Consultant shall have the same meaning
as “separation from service”, as that phrase is defined in Section 409A of the
Code (taking into account all rules and presumptions provided for in the Section
409A regulations).

 

D.        For purposes of this Agreement, “Disability” means the total and
permanent disability of the Consultant within the meaning of the Social Security
Act.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  FLORIDIAN FINANCIAL GROUP, INC. (“COMPANY”)           By: /s/Charlie W.
Brinkley, Jr.                                As Its: Chief Executive
Officer                      

 

 

5

--------------------------------------------------------------------------------



  /s/John D. Waters                                               JOHN D.
WATERS, CONSULTANT     Address:     6 Old Canyon
Lane                                             Ormond Beach,
FL32174                                 

 

 

 

6

--------------------------------------------------------------------------------